Case 8:20-cv-01293-CJC-KES Document 8-6 Filed 07/22/20 Page 1 of 2 Page ID #:82



 1
                          UNITED STATES DISTRICT COURT
 2
                         CENTRAL DISTRICT OF CALIFORNIA
 3
                                                     Case No. 8-20-CV-01293
 4   LAMAR WEST,
                                                     DECLARATION OF NIKKA
 5                   Plaintiff                       AMINMADANI IN SUPPORT OF
                                                     PLAINTIFF’S MOTION FOR
 6                                                   PRELIMINARY INJUNCTION
 7   vs.
 8

 9   CHRISTINA SHEA, Mayor of Irvine,
10                     Defendant
11

12         I, Nikka Aminmadani, declare and state as follows:
13         1.    I am a resident of Irvine, California and am of majority age and competent
14 to make this declaration based on my personal knowledge of all matters contained

15 herein.

16         2.    On June 3, 2020 I submitted comments on Mayor Shea’s Facebook profile
17 (the same profile that I understand to be at issue in the instant matter) in response to

18 posts by the Mayor wherein she criticized the ongoing protests against police brutality,
19 declined to cut funding from law enforcement, and dissuaded people from protesting in

20 Irvine.

21         3.    Subsequently, the Mayor blocked me from her profile, thereby preventing
22 me from interacting with her profile.

23         4.    I felt it important to respond to the Mayor’s posts because it appeared that
24 she did not seem concerned about ongoing oppression of Black people by law

25 enforcement and systematic racism in the U.S. Instead, in one of her posts, the Mayor

26 seemed more concerned with the explicit content of some of the signs during the
27 protests than the fact that Black and Brown people are murdered by police at alarming

28 rates across the country. Also, in one of the posts to which I responded the Mayor

                                               -1-
                                 DECLARATION OF NIKKA AMINMADANI
 Case 8:20-cv-01293-CJC-KES Document 8-6 Filed 07/22/20 Page 2 of 2 Page ID #:83



 1 mischaracterized the protests as violent, when from my personal experience – and that

 2 of many others – they were quite the opposite.

 3        5.     Also, it is very concerning that the Mayor blocked me and others given that
 4 many constituents are not even able to leave their homes to protest due to the ongoing

 5 pandemic, much less ensure that public officials like the Mayor hear their concerns. I

 6 believe that Facebook is a useful tool for engaging in discussion with elected leaders in

 7 light of current social distancing measures.

 8        6.     If I were not blocked from the Mayor’s profile, I would have continued to
 9 comment on her posts related to her role as mayor.

10        I declare under penalty of perjury under the laws of the United States and the
11 State of California that the foregoing is true and accurate.

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  -2-
                               DECLARATION OF NIKKA AMINMADANI
